Citation Nr: 1124228	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the previously denied claim for service connection for PTSD, and granted service connection for diabetes mellitus type II and assigned a 20 percent evaluation, effective September 5, 2003.

On appeal in July 2009, the Board reopened the previously denied claim for service connection for PTSD and recharacterized it as a claim for service connection for a psychiatric disability.  The Board remanded both claims for additional development, to include scheduling VA examinations.  

In a December 2010 rating decision, the RO granted service connection for anxiety disorder and assigned a 30 percent evaluation; granted service connection for diabetic nephropathy and assigned a 30 percent evaluation; and granted service connection for hypertension and assigned a 10 percent evaluation.  These issues are not in appellate status.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected diabetes mellitus requires insulin and a restricted diet but is not manifested by the need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The issue of an initial higher evaluation for diabetes mellitus is a "downstream" issue, as the initial claim for service connection for diabetes mellitus was granted in the January 2004 rating decision appealed.  The current appeal as to this evaluation arises from the Veteran's disagreement with the evaluation originally assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.  Thus, as the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA medical records, Social Security Administration (SSA) records, and medical opinions and an addendum as to the severity of the service-connected diabetes.  The Board has considered the Veteran's contention, as put forth in his April 2011 Brief, that the October 2010 examination is inadequate as the examiner did not determine whether regulation of activities was required.  The October 2010 examination is adequate and provides sufficient evidence for the Board to adjudicate the claim.  The report reflects consideration of the medical history pertinent to the claim, and the examiner specifically determined that the Veteran is not restricted in his ability to perform strenuous activities.  There has been substantial compliance with the Board's July 2009 Remand Order.  See Stegall v. West, 11 Vet. App. 268 (1998).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.  Analysis

The Veteran seeks a higher initial evaluation for his diabetes mellitus.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for diabetes mellitus in January 2004 and  assigned a 20 percent evaluation, effective September 5, 2003.  The Veteran's diabetes has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

VA treatment records establish that the Veteran was admitted to the hospital in July 2003 for right facial droop and headaches.  He was subsequently diagnosed with diabetes.  Doctors prescribed oral and injected insulin.  

An October 2003 VA examination report shows that the Veteran took oral insulin four times per day and injected insulin taken two times per day.  The examiner noted that the Veteran was morbidly obese.  There was no history of ketoacidosis, and he denied problems with hypoglycemia.  On average the Veteran visited the doctor once a month for his diabetes.  The examiner found no functional impairment, but noted that the Veteran had lost three months from work.

VA treatment records from July 2005 to March 2006 show that the Veteran's  position as mail distribution volunteer at the VA required him to walk approximately five miles per day.  In April 2006, the Veteran's doctor asked the Veteran "to venture into ambulating sloping terrain to gradually condition himself to use stairs."  He was gradually losing weight despite having gradually increased the insulin dose.  The Veteran acknowledged in July 2006 that his doctor had essentially prescribed him to be active.  In August 2006, the Veteran was evaluated by a physical therapist as part of a weight management program.  She advised the Veteran to work on nutrition issues, but to not increase his physical activity without further evaluation by his primary care provider.  

SSA records contain a November 2006 examination report wherein the Veteran stated that he was unable to exercise due to arthritic pain in his back and extremities.  The physician found that the Veteran was capable of standing and/or walking for about six hours in an eight hour day with breaks every two hours.  The Veteran reported that he volunteered at the VA two days per week and walked about 3-4 hours per day.  He did this "for the circulation" in his legs.

A January 2007 note indicates that the Veteran walked two days per week.  The Veteran was told to continue exercising in May 2007.  

In October 2007, the Veteran's doctor noted that the Veteran was on a high dose of insulin but was not responding to it.  He stated that the Veteran's main problem was his weight.  The Veteran complained of painful heels.  X-rays showed normal feet with no calcaneal spurs.  The Veteran's doctor stated that weight gain was a possible cause of the pain, and referred him to podiatry.  An October 2007 podiatry note shows that the Veteran complained of stinging and burning sensations in both feet.  Upon physical examination, there was "DP/pt 2/4 bilaterally" with vibration and proprioception bilaterally.  There was marked "stj" pronation bilaterally with resting calcaneal stance position -2 degrees bilaterally.  There was no pain with palpation.  X-rays from 2006 showed 2-3 mm planta medial calcaneal exostosis.  The diagnosis was pronation feet with calcaneal periostitis and hyperestheic stage early peripheral sensory neuropathy.  The clinician prescribed orthotics.

No problems with gait were observed in November 2007.  A December 2007 podiatry note shows that the Veteran reported that he could not walk any distance because of his weight.  The clinician wrote "[o]rthotics approximate STJ np contour of feet bilaterally gait with perpendicular RCSP bilaterally."  There was a moderate decrease in STJ pronation in mid-stance phase of gait bilaterally.  The diagnosis was satisfactory functioning orthotics and pronation of feet.  In December 2007, the Veteran's psychiatrist noted that there was loss of mobility with painful feet.

In February 2008, the Veteran's psychiatrist observed that the Veteran appeared to be gaining weight, but was unable to confirm this because the Veteran weighed more than the upper limit of the office scale.

An April 2008 mental health record notes that the Veteran's physical condition was rapidly deteriorating.  The psychiatrist wrote that the Veteran's "pain problem" limited his activities, which decreased his caloric expenditure.  An April 2008 emergency care note shows that the Veteran complained of chronic pain in his feet and right knee.  He was using a cane to ambulate.  A nurse noted that the Veteran's chief complaint was ongoing right knee pain.  Another April 2008 emergency care note shows that the Veteran complained of right knee pain of six months' duration.  The pain had worsened in the previous three weeks to the point where he could no longer walk.  Upon physical examination, there was almost full range of motion with slight pain and 2+ lateral tenderness.  There was no swelling or redness.  The clinician wrote "patient states he is unable to ambulate despite no gross or radiological abnormalities to his right knee."  He was given crutches and anti-inflammatory medication.

In May 2008, the Veteran reported that the medication had helped and that his mobility had increased.

In June 2008, a nutritionist told the Veteran that his goal was gradual weight loss.  The clinician encouraged the Veteran to seek a referral for a physical therapy exercise program.  The Veteran admitted to having poor eating habits and living a sedentary lifestyle.  He reported that the neuropathy in his feet prevented him from doing much.  In July 2008, the Veteran reported difficulty walking because of his weight, which was 397 pounds.  The clinician noted that the Veteran was morbidly obese and that his diabetes was uncontrolled.  In August 2008, the nutritionist advised the Veteran to reduce his calories in order to lose weight.  She wrote that the Veteran reportedly could not walk due to "?neuropathy?"

An October 2008 VA examination report shows that the Veteran required oral and injected insulin to control his blood sugars, oral taken three times per day and injected taken eight times per day.  He reported a burning pain on the bottom of his feet.  The examiner described the Veteran's diabetes as symptomatic, but not characterized by ketoacidosis or hypoglycemia.  He noted that the effect of the Veteran's condition on his daily activity was the inability to walk over two blocks at a time because of foot pain.  However, he opined that the Veteran's diabetes did not cause any restriction of activities.  There were no findings of secondary complications related to the peripheral arteries.  The examiner did not review the record.

As directed in the July 2009 Remand Order, the Veteran submitted to an October 2010 VA examination.  The Veteran's diabetes was still poorly controlled despite daily oral and injected insulin.  He denied symptoms of peripheral neuropathy.  He reported that he had retired due to a dislocated shoulder and morbid obesity.  The examiner noted that the Veteran had multiple medical problems.  An extremity examination was normal.  A reflex examination showed hypoactive reflexes in the lower extremities.  Babinski testing was normal.  Sensory and motor examinations were normal.  The examiner reviewed the claim file and opined that the Veteran was not restricted in his ability to perform strenuous activity.  The examiner further determined that the Veteran's diabetes has no effect on his usual daily activities.

The record indicates that the Veteran takes daily insulin and is on a restricted diet, which is consistent with his 20 percent evaluation.  Control of his blood sugars is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control.  However, there is no indication in the record that the Veteran has had a physician or other health care provider state that his diabetes requires regulation of his activities.  Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  38 C.F.R. § 4.119, Diagnostic Code 7913.   Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  The record indicates that the Veteran's difficulties are associated with weight gain and poor diet control, and allude to his unwillingness to follow a diet or exercise when confronted with these issues.  Treating doctors have in fact encouraged the Veteran to get more exercise in order to lose weight.  The Veteran has reported difficulty with exercise due to foot pain, right knee pain, and back pain.  However, no doctor has directed the Veteran to regulate or restrict his activity level as part of his blood sugar control regimen.  Moreover, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or twice a month visits to a diabetic care provider.

In an October 2008 statement, the Veteran implied that his VA treating physician told him to stop volunteer work at the VA because of the amount of walking required.  The Veteran is competent to report his medical history.  However, this statement is not accepted as credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statement conflicts with virtually all of the medical evidence in the record.  As discussed above, there is simply no documentation of alleged restriction of the Veteran's activities and has been advised by numerous medical professionals to get more exercise, not less.

Since the Veteran does not have to regulate his activities due to his service-connected diabetes mellitus, the evidence does not support an increased, 40 percent, evaluation for the disability.  The evidence more nearly approximates the criteria for a 20 percent evaluation.

At no time during the pendency of this claim, has the Veteran's service-connected diabetes mellitus been more or less disabling than as currently rated.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119,  Note (1).  The record reflects that a separate evaluation has previously been assigned for diabetic nephropathy.  While noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913, a separate evaluation is not warranted for diabetic nephropathy, as the record does not reflect that the Veteran suffers from this disability.  Although a podiatrist diagnosed this condition in April 2008, the most recent VA examination in October 2010 found no diabetic neuropathy in the lower extremities.  Moreover, the Veteran denied symptoms of diabetic neuropathy.  Thus, the evidence of record does not support an additional separate compensable evaluation for diabetic neuropathy of the lower extremities.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial evaluation in excess of 20 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected diabetes mellitus, and there is no  evidence of marked interference with employment solely due to his diabetes.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran told the October 2010 VA examiner that he had retired in 1998 because of a dislocated shoulder and morbid obesity.  SSA has determined that the Veteran is disabled due to affective disorders and obesity.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial, increased evaluation in excess of 20 percent for diabetes mellitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


